     Case 3:19-cv-02210-BAS-MSB Document 30 Filed 04/13/21 PageID.468 Page 1 of 27



 1 Philip H. Stillman, Esq. SBN# 152861
   STILLMAN & ASSOCIATES
 2 3015 North Bay Road, Suite B
   Miami Beach, Florida 33140
 3 Tel. and Fax: (888) 235-4279
   pstillman@stillmanassociates.com
 4
   Attorneys for defendant VILLAGE 1107 CORONADO, INC.
 5
 6                                UNITED STATES DISTRICT COURT FOR THE
 7                                  SOUTHERN DISTRICT OF CALIFORNIA
 8                                                                    Case No. 19-cv-2210 BAS MSB
     PETER STROJNIK,                    )
 9                                      )                             DECLARATION IN SUPPORT OF
                         Plaintiff,     )                             FINDING OF CONTEMPT PURSUANT
10               vs.                    )                             TO THIS COURT’S APRIL 13, 2021
                                        )                             ORDER
11                                      )
     VILLAGE 1107 CORONADO, INC.,       )                             NO ORAL ARGUMENT UNLESS
12                                      )                             REQUESTED BY THE COURT.
                         Defendant.     )
13   __________________________________ )
                                                                      Date: None set th
14                                                                    Courtroom: 4B, 4 Fl.
15
                                                                      Hon. Cynthia A. Bashant
16
17
18
19
20
21
22
23
24
25
26
27
28

     Declaration of Philip H. Stillman in support of Contempt Order
     Case 3:19-cv-02210-BAS-MSB Document 30 Filed 04/13/21 PageID.469 Page 2 of 27



 1                                   DECLARATION OF PHILIP H. STILLMAN
 2            I, Philip H. Stillman, declare the following:
 3            1.        I am a member of the California State Bar in good standing and counsel for
 4 Defendant in the above-captioned action. I have personal knowledge of the facts stated
 5 herein and if called as a witness, I could and would testify competently to them.
 6            2.        On January 12, 2021, this Court issued a clear and definite order directing
 7 plaintiff Peter Strojnik to pay $21,995 in attorney’s fees “forthwith.” (Dkt. 22).
 8            3.        On January 13, 2021, I had to attend a court-ordered mediation in another case
 9 pending in the Eastern District. During that mediation, I asked when Strojnik was going to
10 pay the attorney’s fees as ordered, as I intended to file a Notice of Lien on that case. The
11 mediator told me that Mr. Strojnik enjoyed the “sport” of sparring in these cases with me
12 and even though there was no possibility of him receiving any money, he would not dismiss
13 the case against my client.
14            4.        As of February 22, 2021, Strojnik had still failed and refused to comply with
15 the Order and pay the $21,995 as ordered.
16            5.        I thereupon filed an Application for an Order to Show Cause re Contempt with
17 this Court, asking that Peter Strojnik be held in Contempt for failing to pay the attorney’s
18 fees as ordered. (Dkt. 26).
19            6.        This Court issued an Order to Show Cause re Contempt on March 27, 2021,
20 Dkt. 27, ordering Strojnik to pay the amount of the attorney’s fees and file a Declaration so
21 stating by April 5, 2021. Id.
22            7.        From February 22, 2021 through the present, Strojnik has not communicated
23 with me in any fashion to discuss payment of the amount due pursuant to this Court’s
24 Order.
25            8.        However, on March 1, 2021, I received a telephone call from Mr. Strojnik
26 regarding a case in the Eastern District where a colleague had filed a Motion for a Costs
27 Bond that was substantially similar to ones that I had filed in cases with Mr. Strojnik that
28 had been granted. During that telephone call, I reminded him that he had been ordered to

     Declaration of Philip H. Stillman in support of Contempt Order   -1-
     Case 3:19-cv-02210-BAS-MSB Document 30 Filed 04/13/21 PageID.470 Page 3 of 27



 1 pay $21,995 in attorneys fees “forthwith,” and asked when he intended to pay it. I do not
 2 recall his exact words in response, but it was something to the effect of “good-bye, always
 3 nice speaking with you” and terminated the call.
 4            9.        On April 12, 2021, I notified the Court that Strojnik had neither paid the
 5 $21,995 as ordered, nor had I received any declaration to that effect, nor had he contacted
 6 me at all regarding payment of the $21,995. (Dkt. 28).
 7            10.       This Court’s Order could not be more clear and definite. It ordered Strojnik to
 8 pay the $21,995 “forthwith.” In the context of a warrant, the Ninth Circuit has determined
 9 in United States v. Nepstead, 424 F.2d 269, 271 (9th Cir. 1970) that “forthwith” means any
10 time within 10 days after the warrant is issued, for example. “Forthwith” clearly does not
11 mean 3 months.
12            11.       If there was any uncertainty regarding when Mr. Strojnik had to comply with
13 this Court’s order, it was dispelled on March 27, 2021, when this Court ordered Mr.
14 Strojnik to pay the $21,995 on or before April 5, 2021, which he still did not do.
15            12.       Strojnik has not complied with the Court’s January 12, 2021 Order or its
16 March 27, 2021 Order nor offered any excuse for failing to pay the $21,995 as ordered, but
17 it is clear that he can easily comply with the Order if he wanted to.
18            13.       As a practical matter, Strojnik claims to spend most of the year traveling and
19 staying hotels in California. See Second Amended Complaint, Strojnik v. Kamla Hotels,
20 Inc. Case 3:19-cv-02212-AJB-AHG (S.D.Cal. Jan. 26, 2021), at ¶19(c), listing or
21 purportedly listing all of Strojnik’s travel in California through February 2020. A copy of
22 this complaint is attached hereto as Exhibit 1.
23            14.       Strojnik claims to be retired, but he admits to having received $249,079 from
24 117 ADA settlements in the last two years in California through April 2020. Strojnik v. IA
25 Lodging Napa First LLC, 2020 U.S. Dist. LEXIS 95738, at *18-19 (N.D. Cal. June 1,
26 2020).
27            15.       In Strojnik v. Driftwood Hosp. Mgmt. LLC, 2021 U.S. Dist. LEXIS 1720, at
28 *24 (D. Ariz. Jan. 6, 2021) the Court ordered Strojnik to provide evidence of the amount of

     Declaration of Philip H. Stillman in support of Contempt Order   -1-
     Case 3:19-cv-02210-BAS-MSB Document 30 Filed 04/13/21 PageID.471 Page 4 of 27



 1 all of his settlements in the Arizona courts in the last year. The Court specifically held that
 2 Strojnik misrepresented the amount that he received, holding that “To date, he says he has
 3 settled thirteen cases, which would amount to just over $100,000. Even if the Court
 4 accepted Mr. Strojnik’s claimed ‘initial expenses’ beyond fees and service costs as
 5 legitimate, he would still be making about $75,000.” Given his admission that he has
 6 received $249,000 in settlements since May 2018 (when he was suspended as a lawyer)
 7 through April 2020 in California, approximately $100,000 in the past year in Arizona,
 8 claims to have donated $1.2 million in settlement proceeds to an unspecified “charity” that
 9 he no doubt controls and according to Zillow.com, lives in a house valued at $1.6 million,1
10 Strojnik has no legitimate excuse for his contumacious conduct in violating the terms of
11 this Court’s clear and definite Order.
12            16.       Moreover, while he is refusing to pay the attorney’s fees incurred in this case
13 due to his vexatious conduct, he is continuing to litigate fourteen cases in federal court in
14 the Northern, Southern and Eastern District. A copy of the PACER report showing
15 Strojnik’s open cases in the California federal courts is attached hereto as Exhibit 2.
16            17.       I have thought about the ways that could effectively force Strojnik to comply
17 with this Court’s orders without something as severe as incarceration. However, a coercive
18 fine does nothing because Strojnik still won’t pay it. An injunction against Strojnik
19 continuing to prosecute any cases where he is a plaintiff and which contains an ADA claim
20 or is based on a violation of the ADA may prevent further harassment of other defendants,
21 but it again does not force Strojnik to pay the court-ordered $21,995. Accordingly, given
22 Mr. Strojnik’s violation of this Court’s Orders, it appears that only a significant coercive
23 incentive such as incarceration until such time as he purges the contempt will force Mr.
24 Strojnik to take this Court’s Orders seriously.
25
26
              1
27
   https://www.zillow.com/homedetails/7847-N-Central-Ave-Phoenix-AZ-85020/71619720_z
28 pid/

     Declaration of Philip H. Stillman in support of Contempt Order   -2-
     Case 3:19-cv-02210-BAS-MSB Document 30 Filed 04/13/21 PageID.472 Page 5 of 27



 1
 2            I declare under the penalty of perjury under the laws of the State of California and
 3 the United States that the foregoing is true and correct. Signed this 13th day of April, 2021
 4
 5
                                              By:_____________________
 6                                                 Philip H. Stillman, Esq.
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

     Motion to Dismiss Complaint                     -3-
     Case 3:19-cv-02210-BAS-MSB Document 30 Filed 04/13/21 PageID.473 Page 6 of 27



 1                                        PROOF OF SERVICE
 2            I, the undersigned, certify under penalty of perjury that on April 13, 2021 or as soon
 3 as possible thereafter, copies of the foregoing Declaration of Philip Stillman in Support of
 4 Finding of Contempt was served electronically by the Court’s ECF notice to all
 5 persons/entities requesting special notice or otherwise entitled to the same and via email to
 6 Plaintiff’s email address listed with this Court.
 7                                            By: /s/ Philip H. Stillman
                                              Attorneys for VILLAGE 1107 CORONADO, INC.
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

     Motion to Dismiss Complaint                     -4-
Case 3:19-cv-02210-BAS-MSB Document 30 Filed 04/13/21 PageID.474 Page 7 of 27




                          Exhibit 1
Case 3:19-cv-02210-BAS-MSB Document 30 Filed 04/13/21 PageID.475 Page 8 of 27




   1   Peter Strojnik (Sr.),
       7847 N. Central Ave.
   2   Phoenix, Arizona 85020
   3   602-524-6602
       ps@strojnik.com
   4
   5                          UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF CALIFORNIA
   6
                                                          Case No: 3:19-cv-02212-AJB-AHG
   7
   8   PETER STROJNIK,                                          SECOND AMENDED
                                                                   COMPLAINT
   9                                         Plaintiff,
                                                             1. Americans with Disabilities
  10
                                                                          Act
  11                         vs.
                                                              JURY TRIAL REQUESTED
  12   KAMLA HOTELS, INC. dba
  13   GLORIETTA BAY INN CORONADO
       ISLAND
  14
  15
                                           Defendant.
  16
  17   1. Plaintiff brings this action pursuant to the (1) Americans with Disabilities Act, 42

  18      U.S.C. §12101 et seq. and corresponding regulations, 28 CFR Part 36 and Department

  19      of Justice Standards for Accessible Design (“ADA”).
                                                PARTIES
  20
       2. Plaintiff Peter Strojnik is a veteran and a disabled person as defined by the ADA.
  21
       3. Plaintiff is a single man currently residing in Maricopa County, Arizona. Plaintiff is
  22
          disabled as defined in the 2008 ADA Amendment Act and 28 C.F.R. 36.105 by virtue
  23
          of (i) prostate cancer and genitourinary impairment, (ii) renal cancer, (iii) severe right-
  24
          sided neural foraminal stenosis with symptoms of femoral neuropathy, (iv)
  25
          degenerative right knee (replaced with a prosthesis), (v) degenerative shoulders and
  26
          limitation on the use of both shoulders, and attendant impairment of elbows and wrists
  27
          to reach and twist, (vi) pleurisy, (vii) severed 4th and 5th digits on left hand, reattached
  28
Case 3:19-cv-02210-BAS-MSB Document 30 Filed 04/13/21 PageID.476 Page 9 of 27




   1         with limited utility, (viii) hyper blood pressure. Plaintiff has been declared as disabled
   2         by the Arizona Department of Transportation pursuant to doctor’s report of disability.
   3   4. Plaintiff’s Impairments Substantially Limit Related1 Major Life Activities: At all
   4         times relevant hereto, Plaintiff suffered from the musculoskeletal impairments
   5         constituting ADA “disability” that substantially limit major life activities: (i) Severe
   6         right and left-sided neural foraminal stenosis with symptoms of femoral neuropathy
   7         substantially limits the major life activities of walking, standing and bending,
   8         climbing stairs, pushing, kicking and other life activities. (ii)Missing right knee with
   9         or without regard to ameliorative effects of mitigating measures of prosthetic
  10         replacement knee substantially limits major life activities of walking, standing and
  11         bending, climbing stairs, pushing, kicking and other life activities. (iii) Limitation on
  12         the use of both shoulders, elbows and wrists substantially limits the major life
  13         activities of holding and grasping, such as handlebars or handrails, pushing open
  14         doors with a force greater than 5 lbs, twisting the wrist and using ball-type door
  15         hardware. (iv) Severed 4th and 5th digits on the left hand, reattached with partially
  16         frozen 2nd joint on 4th finger and completely frozen 3rd joint on 5th digit substantially
  17         limit the major life activities of holding and grasping, such as handlebars or handrails,
  18         pushing open doors, twisting the wrist as in using ball-type door hardware. (v)
  19         Pleurisy, when active, substantially limit the major life activity of breathing which in
  20         turn substantially limit life activities of walking, sanding, bending, climbing stairs,
  21         kicking, opening doors, holding and grasping, such as handlebars or handrails,
  22
  23   1
           Relationship between ADA disability and a major life activity - causation: “Where
           the barrier is related to the particular plaintiff's disability, an encounter with the barrier
  24
           necessarily injures the plaintiff by depriving him of full and equal enjoyment of the
  25       facility”. Chapman at n. 4, quoting to Doran, 524 F.3d at 1044 at n. 7 (referencing 42
           U.S.C. §12182(a)) (emphasis supplied). The barrier, however, need not “prevent, or
  26       significantly or severely restrict, the individual from performing a major life activity”.
  27       28 C.F.R. 36.105(d)(v) (“An impairment does not need to prevent, or significantly or
           severely restrict, the individual from performing a major life activity in order to be
  28       considered substantially limiting.”


                                                     2
Case 3:19-cv-02210-BAS-MSB Document 30 Filed 04/13/21 PageID.477 Page 10 of 27




    1      pushing open doors, twisting the wrist as in using ball-type door hardware. (vi) Hyper
    2      blood pressure substantially limits Plaintiff’s major life activity of exerting any
    3      physical activity. (vii) Renal cancer limits Plaintiff’s ability to twist and bend the
    4      abdominal area.
    5   5. Plaintiff alleges that that a determination of whether an impairment substantially
    6      limits a major life activity must be made without regard to the ameliorative effects of
    7      mitigating measures such as medications or prosthetics. 42 U.S.C. §12101 (4)(E)(i).
    8      See also See Rohr v. Salt River Project Agricultural Improvement and Power District,
    9      555 F.3d 850, 21 A.D. Cases 964 (9th Cir. 02/13/2009) (Impairments are to be
   10      evaluated in their unmitigated state.) Accord J.D. v. Colonial Williamsburg
   11      Foundation, 18-1725 (4th Cir. 2019) (citing to Rohr).
   12   6. Plaintiff further alleges that “[a]n impairment that is episodic or in remission is
   13      a disability if it would substantially limit a major life activity when active”. 42 U.S.C.
   14      §12101 (4)(D).
   15   7. Plaintiff is disabled as defined in the 2008 ADA Amendment Act and 28 C.F.R.
   16      36.105 and requires the use of a wheelchair as defined.
   17   8. When traveling, Plaintiff ferries the wheelchair as an assistive device in his car either
   18      in the trunk or behind the front passenger side, depending on luggage distribution:
   19
   20
   21
   22
   23
   24
   25
   26
   27
   28


                                                  3
Case 3:19-cv-02210-BAS-MSB Document 30 Filed 04/13/21 PageID.478 Page 11 of 27




    1
        9. When traveling, Plaintiff ferries a cane as an assistive device.
    2
    3   10. Plaintiff has been declared permanently disabled by the Arizona Department of Motor
            Vehicles:
    4
    5
    6
    7
    8
    9
   10
   11
   12
   13
   14
   15   11. The permanent disability placard grants Plaintiff the right to use properly configured

   16      parking spaces and properly configured passenger loading zones at hotels and other

   17      public accommodations.
        12. Plaintiff is disability as defined in 28 C.F.R. 36.105(a)(1)(i), (ii) and (iii).
   18
        13. Defendant, owns, operates leases or leases to a lodging business (“Hotel”) located at
   19
           1630 Glorietta Blvd., Coronado, CA 92118 which is a public accommodation
   20
           pursuant to 42 U.S.C. § 12181(7)(A) and Unruh.
   21
                                              JURISDICTION
   22
        14. District Court has jurisdiction over this case or controversy by virtue of 28 U.S.C. §§
   23
           28-1331 and 42 U.S.C. § 12188 and 28 U.S.C. § 1367.
   24
        15. Plaintiff brings this action as a private attorney general who has been personally
   25      subjected to discrimination on the basis of his disability, see 42 U.S.C.12188 and 28
   26      CFR §36.501.
   27   16. This Court has continuing subject matter jurisdiction by virtue of, inter alia,
   28      Plaintiff’s claim for equitable nominal damages.


                                                    4
Case 3:19-cv-02210-BAS-MSB Document 30 Filed 04/13/21 PageID.479 Page 12 of 27




    1   17. Venue is proper pursuant to 28 U.S.C. § 1391.
    2   18. The ADAAG violations in this Complaint relate to barriers to Plaintiffs mobility as
    3      indicated in the graph above. This impairs Plaintiff’s full and equal access to the Hotel

    4      which, in turn, constitutes discrimination satisfying the “injury in fact” requirement

    5      of Article III of the United States Constitution.
        19. Plaintiff is deterred from visiting the Hotel based on Plaintiff’s knowledge that the
    6
           Hotel is not ADA compliant as such compliance relates to Plaintiff’s disability.
    7
           Plaintiff alleges additional factual enhancements as required by the Order, Dkt. 17:
    8
           a. Plaintiff is retired and spends his retirement years traveling for recreation, pleasure
    9
              and ADA testing.
   10
           b. Plaintiff has travelled and lodged in California over 200± times.
   11
           c. Just since January 23, 2019, Plaintiff travelled to California and lodged and/or
   12         visited there as follows:
   13                            i.       2019-01-23 – San Diego
   14                            ii.      2019-02-16-17 – Solvang
                                 iii.     2019-03-14-17 – Anaheim
   15                            iv.      2019-04-05 – Santa Barbara
                                 v.       2019-04-06 – Santa Clara
   16                            vi.      2019-04-07 – Carmel
   17                            vii.     2019-04-16 – Healdsburg
                                 viii.    2019-04-17 – Calistoga
   18                            ix.      2019-04-18 – Napa
   19                            x.       2019-05-20 – La Jolla
                                 xi.      2019-05-21 – San Diego
   20                            xii.     2019-05-22 – Sorento Valley
                                 xiii.    2019-06-05 – Bakersfield
   21                            xiv.     2019-06-06 – Redding
   22                            xv.      2019-06-07 – Sacramento
                                 xvi.     2019-06-07 – Fresno and Visalia
   23                            xvii.    2019-07-25 – Coronado
   24                            xviii.   2019-11-22 – Ventura
                                 xix.     2019-11-23 – Burlingame
   25                            xx.      2019-11-24 – Napa
                                 xxi.     2019-11-25 – Beverly Hills
   26                            xxii.    2019-12-10 - San Diego
   27                            xxiii.   2020-02-24 – San Diego
                                 xxiv.    2020-02-09 – Paso Robles
   28                            xxv.     2020-02-10 – Palo Alto


                                                   5
Case 3:19-cv-02210-BAS-MSB Document 30 Filed 04/13/21 PageID.480 Page 13 of 27




    1                             xxvi. 2020-02-11 – Pasadena
                                  xxvii. 2020-02-20 – San Diego
    2
    3      d. When traveling to San Diego, Plaintiff is required to lodge there because the

    4          distance of returning to Plaintiff’s home is approximately 350 miles which evokes

    5          the likelihood of lodging there.
           e. In addition to traveling to the San Diego area as indicated above, Plaintiff has
    6
               travelled from Phoenix to the San Diego area numerous times and lodged there
    7
               estimated 30-40 times.
    8
           f. Plaintiff intends to visit San Diego on April 10, 2020 and then again on March
    9
               23, 2021 and at other times as directed by the District Court in this and other case.
   10
               To the extent Plaintiff is assured that the Hotel is compliant with 28 C.F.R. 36 and
   11
               the 2010 Standards for Accessibility Design, he will lodge at the Hotel.
   12   20. Plaintiff intends to visit Defendant’s Hotel as indicated above at a specific time when
   13      the Defendant’s noncompliant Hotel becomes fully compliant with the ADA; just as
   14      a disabled individual who intends to return to a noncompliant facility suffers an
   15      imminent injury from the facility's existing or imminently threatened noncompliance
   16      with the ADA, a plaintiff who is deterred from patronizing a hotel suffers the ongoing
   17      actual injury of lack of access to the Hotel.

   18   21. Plaintiff is deterred from visiting the Hotel because he is aware that the hotel is not

   19      ADA compliant as alleged in the tables below.
        22. Plaintiff has plans to visit San Diego in late January / Early February, 2021, and would
   20
           book a room at Defendant’s hotel but for the fact that Defendant’s Hotel is unable to
   21
           accommodate Plaintiff’s mobility requirements.
   22
   23                                        COUNT ONE
   24                     Violation of Plaintiff’s Civil Rights under the ADA

   25   23. Plaintiff realleges all allegations heretofore set forth.
   26   24. By virtue of his disability, Plaintiff requires an ADA compliant lodging facility
   27      particularly applicable to his mobility, both ambulatory and/or wheelchair assisted.

   28   25. Plaintiff visited Coronado area on June 25 and 26, 2019.


                                                    6
Case 3:19-cv-02210-BAS-MSB Document 30 Filed 04/13/21 PageID.481 Page 14 of 27




    1   26. Plaintiff encountered barriers to accessibility documented below:
    2           DEFENDANT’S INFORMATIONAL AND BOOKING WEBSITE
                        28 C.F.R. 36.302(e)(1)(ii) DISCLOSURES
    3
    4                          NO ACCESSIBILITY INFORMATION

    5              BOOKING WEBSITES –ACCESSIBILITY INFORMATION
    6                             HOTELS.COM

    7
    8
                         INSUFFICIENT ACCESSIBILITY DISCLOSURE
    9     Informational and booking website does not identify and describe accessible
          features in the hotel and guest rooms in enough detail to reasonably permit Plaintiff
   10
          to assess independently whether the hotel or guest room meets his accessibility
   11     needs. Barrier denied Plaintiff full and equal access by failing to identify and
          describe accessible features in the hotel and guest rooms in enough detail to
   12     reasonably permit Plaintiff, as a mobility impaired individual, to assess
   13     independently whether the hotel or guest room meets his accessibility needs.
          The dates on each particular occasion on which Plaintiff encountered such barrier
   14     and which deter Plaintiff from visiting Hotel: On or about July 26-27, 2019.

   15
                              PERSONAL BARRIER ENCOUNTERS
   16
   17
   18
   19
   20
   21
   22
   23
   24
   25     1. Inaccessible route to entry with no signage to accessible route: This violates
             Standard §402. The violation relates to Plaintiff’s impairments which substantially
   26
             limit his ability walk, a major life activity. Because of Plaintiff’s substantial
   27        limitation of walking, Plaintiff uses a wheelchair. When encountering barriers as
             the one documented above, Plaintiff is unable to access the entrance.
   28


                                                 7
Case 3:19-cv-02210-BAS-MSB Document 30 Filed 04/13/21 PageID.482 Page 15 of 27




    1
    2
    3
    4
    5
    6
    7
    8
    9
   10
   11
   12
   13
   14
   15
   16
   17
         2. Improperly configured handrails throughout property.                    This violates
   18
            Standards at §505.7. This violation relates to Plaintiff’s impairments which
   19       substantially limit his ability to climb stairs and grasping, both major life activities.
            This violation relates to Plaintiff’s disabilities because the support provided by
   20       non-compliant handrails significantly impact his ability to grasp them for support.
   21
   22
   23
   24
   25
   26
   27
   28


                                                  8
Case 3:19-cv-02210-BAS-MSB Document 30 Filed 04/13/21 PageID.483 Page 16 of 27




    1
    2
    3
    4
    5
    6
    7
    8
    9
   10
   11
   12
   13
   14
   15
   16
   17
   18
   19
   20    3. Improperly Configured Stairs. This is a violation of Standard at §504.2 and
            504.6. This violation relates to Plaintiff’s impairments which substantially limit his
   21       ability to climb stairs and grasping, both major life activities. This violation relates
   22       to Plaintiff’s disabilities because the support provided by non-compliant handrails
            significantly impact his ability to grasp them for support.
   23
   24
   25
   26
   27
   28


                                                  9
Case 3:19-cv-02210-BAS-MSB Document 30 Filed 04/13/21 PageID.484 Page 17 of 27




    1
    2
    3
    4
    5
    6
    7
    8
    9
   10
   11
   12
   13
   14
   15
   16
   17
   18   4. Inaccessible Route with no Signage to Accessible Route: This violates Standard
   19      §402. The violation relates to Plaintiff’s impairments which substantially limit his
           ability walk, a major life activity. Because of Plaintiff’s substantial limitation of
   20      walking, Plaintiff uses a wheelchair. When encountering barriers as the one
           documented above, Plaintiff is unable to access the entrance.
   21   5. The nosings on the stairs violate Standard at 504.5. This violation relates to
   22      Plaintiff’s impairments which substantially limit his ability walk and climb stairs,
           both major life activity. Because of Plaintiff’s substantial limitation of walking and
   23      climbing stairs, he runs the risk of inserting his foot too deep into the step, injuring
   24      his shin on the subsequent step.

   25
   26
   27
   28


                                                10
Case 3:19-cv-02210-BAS-MSB Document 30 Filed 04/13/21 PageID.485 Page 18 of 27




    1
    2
    3
    4
    5
    6
    7
    8
    9
   10
   11
   12
   13
   14
   15
   16
   17
   18
   19
   20
   21
         6. Improperly configured handrails throughout property.                    This violates
   22       Standards at §505.7. This violation relates to Plaintiff’s impairments which
            substantially limit his ability to climb stairs and grasping, both major life activities.
   23       This violation relates to Plaintiff’s disabilities because the support provided by
   24       non-compliant handrails significantly impacts his ability to grasp them for support.

   25
   26
   27
   28


                                                 11
Case 3:19-cv-02210-BAS-MSB Document 30 Filed 04/13/21 PageID.486 Page 19 of 27




    1
    2
    3
    4
    5
    6
    7
    8
    9
   10
   11
   12
   13
   14
   15
   16
   17
   18
   19
   20
         7. Inaccessible check in counter: This violates Standards at §904.3.2. This violation
   21
            relates to Plaintiff’s impairments which substantially limit his ability walk, a major
   22       life activity. When using a wheelchair, the check in counter is not accessible.

   23
   24
   25
   26
   27
   28


                                                12
Case 3:19-cv-02210-BAS-MSB Document 30 Filed 04/13/21 PageID.487 Page 20 of 27




    1
    2
    3
    4
    5
    6
    7
    8
    9
   10
   11
   12
   13
   14
   15
   16
   17
   18
   19
   20
   21   8. Inaccessible breakfast counter: This violates Standards at §904.3.2. This
           violation relates to Plaintiff’s impairments which substantially limit his ability walk,
   22
           a major life activity. When using a wheelchair, the check in counter is not
   23      accessible.

   24
   25
   26
   27
   28


                                                13
Case 3:19-cv-02210-BAS-MSB Document 30 Filed 04/13/21 PageID.488 Page 21 of 27




    1
    2
    3
    4
    5
    6
    7
    8
    9
   10
   11
   12
   13
   14
   15
   16
   17
   18
   19
        9. Inaccessible Buffet Bar. This violates Standards at §904.3.2. This violation relates
   20
           to Plaintiff’s impairments which substantially limit his ability walk, a major life
   21      activity. When using a wheelchair, the check in counter is not accessible.

   22
   23
   24
   25
   26
   27
   28


                                               14
Case 3:19-cv-02210-BAS-MSB Document 30 Filed 04/13/21 PageID.489 Page 22 of 27




    1
    2
    3
    4
    5
    6
    7
    8
    9
   10
   11
   12
   13
   14
   15
   16
   17
        10. Inaccessible Route with no Signage to Accessible Route: This violates Standard
   18
            §402. The violation relates to Plaintiff’s impairments which substantially limit his
   19       ability walk, a major life activity. Because of Plaintiff’s substantial limitation of
            walking, Plaintiff uses a wheelchair. When encountering barriers as the one
   20       documented above, Plaintiff is unable to access the entrance.
   21   11. The nosings on the stairs violate Standard at 504.5. This violation relates to
            Plaintiff’s impairments which substantially limit his ability walk and climb stairs,
   22       both major life activity. Because of Plaintiff’s substantial limitation of walking and
            climbing stairs, he runs the risk of inserting his foot too deep into the step, injuring
   23
            his shin on the subsequent step.
   24
   25
   26
   27
   28


                                                 15
Case 3:19-cv-02210-BAS-MSB Document 30 Filed 04/13/21 PageID.490 Page 23 of 27




    1
    2
    3
    4
    5
    6
    7
    8
    9
   10
   11
   12
   13
   14
   15
   16
   17
   18
   19
   20
   21
   22    12. Improperly configured handrails throughout property.                  This violates
   23        Standards at §505.7. This violation relates to Plaintiff’s impairments which
             substantially limit his ability climb stairs and grasping, both major life activity.
   24        This violation relates to Plaintiff’s disabilities because the support provided by
             non-compliant handrails significantly impacts his ability to grasp them for support.
   25
   26
   27
   28


                                                16
Case 3:19-cv-02210-BAS-MSB Document 30 Filed 04/13/21 PageID.491 Page 24 of 27




    1
    2
    3
    4
    5
    6
    7
    8
    9
   10
   11
   12
   13
   14
   15
   16
   17
   18
          13. Accessibility signage on the allegedly accessible space is too low: This violates
   19         Standards at §502.6.
   20         The requirement of signage at a certain heights is designed to (1) alert fully abled
              individuals that the space is reserved for persons with disabilities, like Plaintiff,
   21         and (2) to permit enforcement agents to see that a space is reserved and to issue
              tickets.
   22
              This violation relates to Plaintiff’s impairments which substantially limit his ability
   23         walk, a major life activity. Because of Plaintiff’s substantial limitation of walking,
              Plaintiff suffers the risk of injury when fully abled individuals occupy accessible
   24         parking.
   25
   26   27. The ADA and Unruh accessibility violations described in the preceding paragraph

   27      relate to Plaintiff’s disabilities and interfere with Plaintiff’s full and complete

   28


                                                  17
Case 3:19-cv-02210-BAS-MSB Document 30 Filed 04/13/21 PageID.492 Page 25 of 27




    1      enjoyment of the Hotel; for the details of the relation between Plaintiff’s disabilities
    2      and ADA violations, Plaintiff incorporates above tables.
    3   28. The removal of accessibility barriers listed above is readily achievable.

    4   29. As a direct and proximate result of ADA Violations, Defendant’s failure to remove

    5      accessibility barriers prevented Plaintiff from equal access to the Defendant’s public
           accommodation.
    6
        WHEREFORE, Plaintiff prays for all relief as follows:
    7
               A. Relief described in 42 U.S.C. §2000a – 3; and
    8
               B. Relief described in 42 U.S.C. § 12188(a) and (b) and, particularly -
    9
               C. Injunctive relief order to alter Defendant’s place of public accommodation to
   10
                  make it readily accessible to and usable by ALL individuals with disabilities;
   11
                  and
   12          D. Requiring the provision of an auxiliary aid or service, modification of a
   13             policy, or provision of alternative methods, to the extent required by
   14             Subchapter III of the ADA; and
   15          E. Equitable nominal damages; and
   16          F. For costs, expenses and attorney’s fees; and
   17          G. All remedies provided for in 28 C.F.R. 36.501(a) and (b).

   18                             REQUEST FOR TRIAL BY JURY

   19          Plaintiff respectfully requests a trial by jury in issues triable by a jury.
   20
               RESPECTFULLY SUBMITTED this 26th day of January 2021
   21
                                                    PETER STROJNIK
   22                                               /s/ Peter Strojnik
   23                                               Plaintiff

   24   MAILED to the district court this 26th day of January 2021. Copy emailed to:
   25
        Philip H. Stillman
   26   STILLMAN & ASSOCIATES
        3015 North Bay Road, Suite B
   27
        Miami Beach, Florida 33140
   28   pstillman@stillmanassociates.com


                                                   18
Case 3:19-cv-02210-BAS-MSB Document 30 Filed 04/13/21 PageID.493 Page 26 of 27




                           Exhibit 2
                                                                    Case 3:19-cv-02210-BAS-MSB Document 30 Filed 04/13/21 PageID.494 Page 27 of 27




                                                                                                       motoman4540-04.13.2021-12-04

          caseYear courtId    rstName generation lastName caseNumberFull caseTitle                                                                   dateFiled      natureOfSuit caseLink

             2018 caedc      Peter    Sr.        Strojnik   1:2018cv01620   Strojnik v. The Victus Group, Inc.                                       2018-11-08             440 https://ecf.caed.uscourts.gov/cgi-bin/iqquerymenu.pl?347179

             2019 caedc      Peter    Sr.        Strojnik   1:2019cv01096   Peter Strojnik v. JW World Enterprises, Inc. Best Western Bakers eld North 2019-08-12           446 https://ecf.caed.uscourts.gov/cgi-bin/iqquerymenu.pl?359640

             2019 caedc      Peter    Sr.        Strojnik   2:2019cv01587   (PS) Strojnik v. Capitol Regency, LLC                                    2019-08-15             446 https://ecf.caed.uscourts.gov/cgi-bin/iqquerymenu.pl?359743

             2019 caedc      Peter    Sr.        Strojnik   2:2019cv01877   (PS) Strojnik v. Azul Hospitality Group, LLC et al                       2019-09-18             446 https://ecf.caed.uscourts.gov/cgi-bin/iqquerymenu.pl?361686

             2019 caedc      Peter    Sr.        Strojnik   2:2019cv02041   (PS) Strojnik v. Sacramento Hotel, LLC                                   2019-10-11             446 https://ecf.caed.uscourts.gov/cgi-bin/iqquerymenu.pl?362697

             2019 caedc      Peter    Sr.        Strojnik   2:2019cv02044   (PS) Strojnik v. Kaidan Hospitality LP                                   2019-10-11             446 https://ecf.caed.uscourts.gov/cgi-bin/iqquerymenu.pl?362713

             2018 candc      Peter               Strojnik   3:2018cv06777   Strojnik v. 574 Escuela, LLC                                             2018-11-08             446 https://ecf.cand.uscourts.gov/cgi-bin/iqquerymenu.pl?334518

             2020 candc      Peter               Strojnik   5:2020cv00354   Strojnik v. R.F. Weichert V, Inc.                                        2020-01-16             446 https://ecf.cand.uscourts.gov/cgi-bin/iqquerymenu.pl?354067

             2020 candc      Peter               Strojnik   4:2020cv01291   Strojnik v. Moraya Investments, LLC                                      2020-02-20             446 https://ecf.cand.uscourts.gov/cgi-bin/iqquerymenu.pl?355776

             2020 candc      Peter               Strojnik   5:2020cv03204   Strojnik v. Woodside Hotel Group LTD                                     2020-05-11             446 https://ecf.cand.uscourts.gov/cgi-bin/iqquerymenu.pl?359315

             2020 candc      Peter               Strojnik   3:2020cv03142   Strojnik v. BW RRI II, LLC                                               2020-05-07             446 https://ecf.cand.uscourts.gov/cgi-bin/iqquerymenu.pl?359787

             2019 casdc      Peter    (Sr.)      Strojnik   3:2019cv02212   Strojnik v. Kamla Hotels, Inc.                                           2019-11-20             446 https://ecf.casd.uscourts.gov/cgi-bin/iqquerymenu.pl?656785

             2020 casdc      Peter               Strojnik   3:2020cv00358   Strojnik v. San Diego Farah Partners, L.P.                               2020-02-26             446 https://ecf.casd.uscourts.gov/cgi-bin/iqquerymenu.pl?670361

             2020 casdc      Peter               Strojnik   3:2020cv00387   Strojnik v. Lafayette Landlord, LLC                                      2020-02-28             446 https://ecf.casd.uscourts.gov/cgi-bin/iqquerymenu.pl?670680

             2020 casdc      Peter               Strojnik   3:2020cv00868   Strojnik v. Paci ca Stratford Three, LLC                                 2020-05-07             446 https://ecf.casd.uscourts.gov/cgi-bin/iqquerymenu.pl?677897




                                                                                                                         1
fi
     fi
                                fi
